Citation Nr: 1334296	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  11-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1979 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for depression.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that a remand is required in order to afford the Veteran a VA examination.

The Veteran's service treatment records (STRs) show he was admitted into a mental health ward and diagnosed with an adjustment disorder with depressed mood, and situational reaction with depressed mood in September 1982.  In May 1983, the Veteran displayed symptoms of depression and admitted abusing alcohol to overcome his emotional problems.  He was again admitted into a mental health ward in September 1983, and was afforded a psychological examination.  The Veteran was diagnosed with episodic alcohol abuse and occupational problems manifested by conflict between the Navy and his perceived family duties.  The examination report shows his psychological consultation impression was "one of characteriological presentation but the exact type was unclear."  Additionally, at various points during his period in service, the Veteran was treated for suicide attempts, which he denied at the time.  His separation examination report shows no psychiatric issues, however, the Veteran did report a history of depression or excessive worry and frequent trouble sleeping, to which the examiner commented: "see record."  Furthermore, the Veteran's certificate of release or discharge from active duty (DD 214) shows "mental condition" as one of the reason for separation.

Post-service, from November 2010 through September 2011, the Veteran was treated at a VA mental health facility.  During this period, he was repeatedly diagnosed with one or more of the following: mood disorder, alcohol dependence, anxiety disorder, depression, substance induced mood disorder, and nicotine dependence. 

At the Travel Board hearing in March 2012, the Veteran described the onset of his depression as being attributed to isolated working conditions in the Navy, when he worked as a weatherman in Alaska.  He stated it rained and snowed every day, with no sunshine, and he could not go outside.  The Veteran admitted his first treatment for depression occurred after a suicide attempt in 1982, and that he was still being treated for depression.  He also stated his depression contributed to his alcohol abuse.

The Veteran has not yet been afforded a VA examination to determine the etiology of any current psychiatric disorder, to include depression.  The Board finds that such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Inasmuch as the case is being remanded for an additional VA examination, outstanding VA treatment records from North Texas Health Care System (North Texas HCS) should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from North Texas HCS dated since September 2011.  All records received should be associated with the claims file.  

2.  After all records have been received, afford the Veteran a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The examiner is requested to review all pertinent records associated with the claims file, and respond to the following: 

a)  Indicate all psychiatric disorders currently shown; and

b)  For each currently diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its clinical onset during his period of active military service, or is in anyway related to service.  Also indicate whether a psychosis was present within the first post-service year.

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  In rendering any opinion the examiner must address the Veteran's complete psychiatric history, as well as his long history of alcohol and polysubstance abuse.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

